Filed 8/17/21 P. v. Eales CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C092330

                    Plaintiff and Respondent,                                    (Super. Ct. No. 16FE010824)

           v.

 TERRY PARKER EALES,

                    Defendant and Appellant.




         A jury found defendant Terry Parker Eales and his codefendant Justin Von Jorn
guilty of second degree robbery and assault with force likely to produce great bodily
injury. The jury found both defendant and Jorn committed the crimes for the benefit of
the Norteño gang. On appeal, defendant argues insufficient evidence was presented at
trial to support the gang enhancement and the trial court erred when instructing the jury
on the elements of the gang enhancement and the reliability of eyewitness testimony. We
disagree and affirm.



                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
                                             I
                                       The Offense
       Rueben V. lived on Fairfield Street in Sacramento and identified as a Norteño
gang member, but had predominantly associated with other Norteño gang members in the
Bay Area. In May 2016, Rueben regularly sold drugs. Defendant and Jorn knew each
other and frequented the neighborhood where Rueben lived. Defendant was a member of
the Varrio Garden Land subset of the Norteño gang and Jorn was a member of the Varrio
Diamond Sacra subset of the Norteño gang. On multiple occasions, defendant and Jorn
approached Rueben demanding Rueben pay taxes to the Norteño gang in connection with
his drug sales. Rueben refused and did not pay taxes.
       On or about May 18, 2016, defendant and Jorn assaulted Rueben and stole money
from him. The encounter was captured on a surveillance camera positioned on the house
across the street from the assault. No one saw the assault as it happened, and the
recording did not clearly portray the captured images. After reviewing the video of the
assault, two residents of the neighborhood identified defendant as one of the perpetrators.
Both neighbors had known defendant for years and had regularly seen him around the
neighborhood. They were 100 percent sure defendant was one of the perpetrators.
                                             II
                                      Gang Evidence
       The Norteño gang was created as a street-level offspring of the Nuestra Familia
prison gang. The Norteño gang is divided into multiple street-level subsets, defined
predominantly by neighborhood. In Sacramento County there are at least 20 subsets of
the Norteño gang. These subsets sometimes work together and have strong ties. For
instance, families commonly include individuals from various subsets. While, at other
times, subsets are rivals. When members of Norteño subsets find themselves in a county
jail, however, they tend to put their differences aside and commit jail-level crimes

                                             2
together. Depending on the leadership of a particular subset, it is common for subsets to
pay taxes from their street-level criminal activity to Norteño members in jail. Paying
taxes is enforced by experienced and established gang members.
       Upon entering a county jail, inmates are asked whether they have housing
constraints. If an inmate claims to be part of the Norteño gang or one of its street-level
subsets, the inmate is housed with other Norteño gang members. Once housed together,
the internal politics of the Norteño structure take over and inmates (or “soldiers,” as they
are called) take part in “programming.” “Programming” consists of following the gang’s
protocols, such as morning work, smuggling drugs in and out of jail, or committing other
crimes at the direction of leadership. Typically, there is an overall authority in charge,
who acts as the top person in the Norteño jail hierarchy and directs the Norteño inmates.
The overall authority in charge is typically a person who has experience and knows the
structure of the Norteño gang and members coming into custody.
       Defendant was an active member of the Varrio Garden Land Norteño subset since
as early as 2006 and Jorn was an active member of the Varrio Diamond Sacra subset
since as early as 2002. While located in separate county jail housing facilities pending
trial, both defendant and Jorn became the overall authority in charge of the Norteño gang
members housed in their respective facilities. Defendant was searched on multiple
occasions and was found to be in possession of over 50 huelas (or Norteño-related notes),
over 10 grams of drugs, and jail-manufactured weapons.
       Regarding the huelas, each one was labeled according to the contents of the note.
For example, the huela labeled “finances” pertained to the selling of narcotics and paying
of taxes. The huela specified that collected taxes were to go up the command structure
with a third of the profits going to the larger Norteño gang. The huelas labeled “Roster”
had names of gang members, their monikers, their subsets, their dates of birth, and their
county jail or state prison reference numbers. One huela labeled “Roster” listed
defendant at the top with his moniker as “KO,” his subset as “VGL Sacra,” meaning

                                              3
Varrio Garden Land, his date of birth, his county and prison identification numbers, and
his pending charges. The “NF Timeline” huela described the history of the Norteño gang
since 1958. The huela titled “Norteño Format” provided the structure of the Norteño
gang, while another addressed the scope of authority of the gang. Other huelas described
different practices of bringing drugs into jail.
                                              III
                                   Verdict And Sentencing
       The jury found defendant and Jorn guilty of second degree robbery and assault
with force likely to produce great bodily injury. The jury further found the gang
enhancement attached to each of those convictions true. The trial court sentenced
defendant to the upper term of five years for the robbery, plus 10 years for the associated
gang enhancement. It did not sentence defendant on the assault conviction or its
associated gang enhancement, instead staying the sentence under Penal Code1
section 654.
       Defendant appeals.
                                        DISCUSSION
                                               I
                  Sufficient Evidence Supports The Gang Enhancements
       Defendant challenges the sufficiency of the evidence supporting his gang
enhancements on two grounds. First, he contends insufficient evidence showed an
organizational connection between his subset and the Norteño gang. Second, he contends
insufficient evidence showed a connection between his subset and the two predicate
offenses.




1      Further section references are to the Penal Code unless otherwise indicated.

                                               4
       “ ‘ “We review the sufficiency of the evidence to support an enhancement using
the same standard we apply to a conviction. [Citation.] Thus, we presume every fact in
support of the judgment the trier of fact could have reasonably deduced from the
evidence.” [Citation.]’ [Citation.] ‘The question is whether, after viewing the evidence
in the light most favorable to the prosecution, any rational trier of fact could have found
the elements of the underlying enhancement beyond a reasonable doubt.’ ” (People v.
Hajek and Vo (2014) 58 Cal.4th 1144, 1197, disapproved on another ground in People v.
Rangel (2016) 62 Cal.4th 1192, 1216.) “ ‘If the circumstances reasonably justify the trier
of fact’s findings, reversal of the judgment is not warranted simply because the
circumstances might also reasonably be reconciled with a contrary finding.’ ” (People v.
Miranda (2016) 2 Cal.App.5th 829, 834.) We do not reweigh the evidence or reevaluate
witness credibility. (Ibid.)
       To establish that a group is a criminal street gang, the prosecution must prove,
among other things, that the group is an “ongoing organization, association, or group of
three or more persons, whether formal or informal . . . , having a common name or
common identifying sign or symbol.” (§ 186.22, subd. (f); People v. Prunty (2015) 62
Cal.4th 59, 71.) An “organization, association, or group” within the definition of
“ ‘criminal street gang’ ” set forth in section 186.22, subdivision (f), requires evidence
showing an “organizational or associational connection” uniting the “ ‘group’ ” members.
(Prunty, at p. 85.) Thus, our Supreme Court in Prunty held that “when the prosecution
seeks to prove . . . a defendant committed a felony to benefit a given gang, but establishes
the commission of the required predicate offenses with evidence of crimes committed by
members of the gang’s alleged subsets, it must prove a connection between the gang and
the subsets.” (Id. at pp. 67-68.)
       Our Supreme Court held that the requisite associational or organizational
connection uniting subsets and the umbrella gang can be proven by various types of
evidence, but did not dictate a particular type of evidence to satisfy the required showing.

                                              5
Several examples supplied by our Supreme Court are suggestive of proof that could
establish a vertical connection between a subset and an umbrella gang: (1) evidence of
“collaboration or organization, or the sharing of material information”; (2) “the
prosecution may show that . . . subset members exhibit behavior showing their self-
identification with a larger group” -- “behavior demonstrating a shared identity with” a
larger organization; (3) the subset is “controlled by the same locus or hub,” e.g., the
subset “contains a ‘ “shot caller” ’ who ‘answers to a higher authority’ in the Norteño
chain of command”; (4) the activities of the subset “benefit the same (presumably higher
ranking) individual or group,” e.g., sharing drug sale proceeds with the umbrella group or
an associated prison gang; (5) governance by the same bylaws; and (6) the subset
employs the “same initiation activities.” (People v. Prunty, supra, 62 Cal.4th at pp. 71,
73-74, 77-80.)
       The Prunty court was careful to note that the words “ ‘formal or informal’ ” in
section 186.22, subdivision (f), suggest that “the prosecution need not show that the
relationship between subsets and a larger organization resembles, for example, the
stereotypical organized crime syndicate’s hierarchical, tightly organized framework.”
(People v. Prunty, supra, 62 Cal.4th at p. 73.) But “it is not enough . . . that the group
simply shares a common name, common identifying symbols, and a common enemy.”
(Id. at p. 72.) The “group must be united by more than shared colors, names, and other
symbols.” (Id. at p. 74.) Further, ideological commonalities are insufficient in and of
themselves. “Shared ideology is a poor proxy for whether a group in fact exists.” (Id. at
p. 75.) Nor is the fact that the subset engages in similar conduct sufficient without
demonstrating that the subset is somehow connected to the larger group. (Id. at p. 72.)
The prosecution’s evidence must “allow the jury to reasonably infer that the ‘criminal
street gang’ the defendant sought to benefit -- or which directed or associated with the
defendant -- included the ‘group’ that committed the primary activities and predicate
offenses.” (Id. at p. 76.)

                                              6
       The evidence established that defendant, a long time Varrio Garden Land gang
member, assaulted and robbed Rueben because Rueben refused to pay taxes to the larger
Norteño gang. The evidence also established that the larger Norteño gang asserted its
presence in the jail system and committed criminal activity, such as drug sales, in the
jails. A third of all money earned by a member of a Norteño subset or gang typically
trickled up the chain to the larger Norteño gang in the jails. Not all subsets participated
in the tax system and whether taxes were paid depended on those in charge of any given
subset. After the crimes took place and defendant was arrested, he went to jail and
claimed membership in the Norteño gang and eventually became the overall authority in
charge of his housing unit, responsible for coordinating drug sales and “programming” all
Norteño gang members in his housing unit. Indeed, defendant was caught with drugs and
huelas discussing best practices for drug smuggling in jail, as well as huelas providing a
detailed accounting of Norteño gang members serving time in jail.
       From this evidence, it is clear defendant committed the crimes for the benefit of
the Norteño gang because he sought to compel another Norteño gang member to
participate in the tax system commonly practiced among Norteño street-level subsets and
described in jail-level Norteño huelas. Further, it is clear defendant actively participated
in the Norteño structure upon entering the jail system and committed crimes on its behalf
while there. Still, defendant asserts the evidence is insufficient because, while it
established he participated in the larger Norteño gang, there was no evidence establishing
his subset could be considered the same gang as the Norteño gang. Not so. As the gang
expert testified, the paying of taxes to the larger Norteño gang is dependent upon the
leadership of a given subset. Given this testimony and the fact defendant was a long time
gang member who participated in the Norteño structure inside of jail by becoming an
overall authority in charge and outside of jail by collecting taxes, a reasonable jury could
infer that defendant participated in the larger Norteño gang because it was the practice of
his subset. Thus, sufficient evidence demonstrated a connection between the Norteño

                                              7
gang and the Varrio Garden Land subset such that they may be considered the same
group.
         The prosecution’s evidence must “allow the jury to reasonably infer that the
‘criminal street gang’ the defendant sought to benefit -- or which directed or associated
with the defendant -- included the ‘group’ that committed the primary activities and
predicate offenses.” (People v. Prunty, supra, 62 Cal.4th at p. 76.) Here, the prosecution
alleged defendant and Jorn acted to benefit the Norteño gang and pointed to a predicate
offense committed by a Varrio Garden Land subset gang member and another predicate
offense committed by a Varrio Diamond Sacra subset gang member in association with a
Varrio Franklin Boulevard subset gang member. The prosecution’s burden was to
demonstrate that the Norteño gang defendant benefited included the Varrio Garden Land
subset, and also that the Norteño gang included the Varrio Diamond Sacra subset or the
Varrio Franklin Boulevard subset as those who committed the other predicate offense.
The prosecution was not required to demonstrate the Varrio Garden Land subset was the
same group as the Varrio Diamond Sacra subset or the Varrio Franklin Boulevard subset,
only that all of those subsets were part of the Norteño gang defendant sought to benefit
through his criminal conduct.
         Defendant’s reliance on People v. Cornejo (2016) 3 Cal.App.5th 36 is misplaced.
There, we determined insufficient evidence supported a gang enhancement because the
predicate offenses relied upon to show the existence of a Norteño gang were committed
by two subsets neither of which were shown to be connected to defendants’ subset or
shown to be connected with the overarching gang the defendants sought to benefit. (Id.
at pp. 47-48.) Here, the members of the Varrio Diamond Sacra subset, who committed
one predicate offense, was also involved in the crimes charged because Jorn was a
member of that subset. Further, the prosecution demonstrated Jorn’s subset was linked to
the Norteño gang defendant benefited the same way defendant’s gang was linked to the
Norteño gang -- through the paying of taxes and adherence to the Norteño structure in

                                              8
and outside of jail. Thus, to the extent defendant argues the prosecution was required to
establish a link between his subset and the Varrio Diamond Sacra subset and the Varrio
Franklin Boulevard subset, that claim lacks merit.
                                              II
   The Trial Court Properly Instructed On The Elements Of The Gang Enhancements
       Defendant contends the jury instruction on the gang enhancements failed to
accurately describe the elements the prosecution had to establish because it did not
explicitly inform the jury it had to find an organizational connection between defendant’s
and Jorn’s subsets and the Norteño gang. We disagree.
       A criminal defendant has a right to accurate instructions on the elements of a
charged crime or allegation. (People v. Mil (2012) 53 Cal.4th 400, 409.) “As a general
rule, in the absence of a request for amplification, the language of a statute defining a
crime . . . usually is an appropriate basis for an instruction. If a statutory word or phrase
is commonly understood and is not used in a technical sense, the court need not give any
sua sponte instruction as to its meaning. If, however, a word or phrase is used in a
technical sense differing from its commonly understood meaning, clarifying instructions
are appropriate and should be given on the court’s own motion.” (People v. Rodriguez
(2002) 28 Cal.4th 543, 546-547; accord, People v. Krebs (2019) 8 Cal.5th 265, 331
[“ ‘[w]hen a word or phrase “ ‘is commonly understood by those familiar with the
English language and is not used in a technical sense peculiar to the law, the court is not
required to give an instruction as to its meaning in the absence of a request’ ” ’ ”].) We
review de novo whether an instruction accurately states the law. (People v. Mitchell
(2019) 7 Cal.5th 561, 579.)
       The trial court instructed the jury on the elements of the gang enhancement with
CALCRIM No. 1401, which stated, in relevant part: “If you find the defendants guilty of
the crimes charged in Count Five or Six or the lesser crime in Count Five, you may --
must then consider -- you must then decide whether for each crime the People have

                                              9
proved the additional allegation that the defendant committed that crime for the benefit of
or in association with a criminal street gang. [¶] You must decide whether the People
have proved this allegation for each crime and return a separate finding for each crime.
[¶] . . . [¶] To prove this allegation the People must prove: [¶] 1. The defendant
committed the crime for the benefit of or in association with a criminal street gang; and
[¶] 2. The defendant intended to assist, further, or promote criminal conduct by gang
members. [¶] A ‘criminal street gang’ is any ongoing organization, association, or group
of three or more persons, whether formal or informal: [¶] 1. That has a common name or
common identifying sign or symbol. [¶] 2. That has, as one or more of its primary
activities, the commission of robbery . . . , narcotics sales . . . , or assault . . . , and [3.]
whose members, whether acting alone or together, engage in or have engaged in a pattern
of criminal gang activity.” Defendant did not object to the giving of CALCRIM No.
1401 or request any clarifying language.
       This instruction tracked the language of section 186.22, subdivision (f). In Prunty,
our Supreme Court construed the phrase “organization, association, or group . . . ,
whether formal or informal,” as used in that subdivision, as “contemplat[ing] some kind
of relationship, or degree of togetherness, uniting those individuals.” (People v. Prunty,
supra, 62 Cal.4th at p. 72.) Our Supreme Court did not ascribe a technical meaning to
the statutory language, but rather relied on the common understanding of those terms as
reflected in dictionary definitions. (Id. at pp. 72-73.) Our Supreme Court also rejected
the argument that it was adding “ ‘an element to the statute that the Legislature did not
put there,’ ” and made clear it was merely interpreting the words of section 186.22,
subdivision (f). (Prunty, at p. 76, fn. 4.) Accordingly, as reflected by our Supreme
Court, the phrase “ongoing organization, association, or group . . . , whether formal or
informal” does not have a technical meaning different from its commonly understood
meaning.



                                                 10
       Because the trial court properly instructed the jury on the elements of the gang
enhancements, defendant’s claim the trial court inaccurately instructed the jury lacks
merit. If defendant wished for the instruction to contain more detail or elaborate on the
definition of a criminal street gang, he needed to request a pinpoint instruction. (People
v. Castaneda (2011) 51 Cal.4th 1292, 1348 [“ ‘ “[g]enerally, a party may not complain on
appeal that an instruction correct in law and responsive to the evidence was too general or
incomplete unless the party has requested appropriate clarifying or amplifying
language” ’ ”]; People v. Guiuan (1998) 18 Cal.4th 558, 570 [same]; see also People v.
Anderson (2011) 51 Cal.4th 989, 997-998 [court is not required to give pinpoint
instructions sua sponte]; People v. Saille (1991) 54 Cal.3d 1103, 1117 [“ ‘ “pinpoint”
instructions are not required to be given sua sponte and must be given only upon
request’ ”].)
                                              III
  The Trial Court Did Not Violate Defendant’s Due Process Rights By Instructing With
      CALCRIM No. 315 Pertaining To The Reliability Of Eyewitness Identification
       The jury was instructed with CALCRIM No. 315 in that, when determining the
reliability of a witness’s identification of a defendant as the perpetrator of the crimes, the
jury should consider, among other things, the certainty of the witness’s identification.
Defendant contends this instruction violated his due process rights because “modern
social science research has demonstrated there is no correlation between a witness’s
certainty of identification and its reliability.” We disagree.
       First, defendant did not challenge the relevant language in the trial court. As our
Supreme Court has explained, a defendant’s failure to request a modification of an
instruction on eyewitness certainty in the trial court forfeits the ability to challenge the
instruction on appeal. (People v. Sanchez (2016) 63 Cal.4th 411, 461-462 [with respect
to a challenge to the witness certainty language in the predecessor instruction to



                                              11
CALCRIM No. 315, the defendant’s challenge to the inclusion of the certainty language
was forfeited because the defendant did not request a modification of the instruction].)
       Second, while this appeal was pending, our Supreme Court issued People v.
Lemcke (2021) 11 Cal.5th 644, which rejects the precise argument presented by
defendant. In Lemcke, when considering a due process challenge to the witness certainty
language in CALCRIM No. 315, our Supreme Court found it significant that the
defendant was able to present expert evidence about eyewitness identification, and that
the jury was instructed that “ ‘[p]eople sometimes honestly . . . make mistakes about what
they remember,’ ” and that it was responsible for “ ‘judg[ing] the credibility or
believability of the witnesses.’ ” (Lemcke, at p. 658.) Further, Lemcke noted that in the
instruction on eyewitness identification, the jury was instructed that “ ‘[t]he People have
the burden of proving beyond a reasonable doubt that it was the defendant who
committed the crime. If the People have not met this burden, you must find the defendant
not guilty.’ ” (Ibid.) In that context, our Supreme Court held “listing the witness’s level
of certainty as one of 15 factors the jury should consider when evaluating an eyewitness
identification did not render [the defendant’s] trial fundamentally unfair or otherwise
amount to a due process violation.” (Id. at p. 661.)2
       Here, where defendant, like the defendant in Lemcke, was free to present his own
expert evidence on eyewitness identification and the jury was given the specific
instructions on witness testimony and the burden of proof that our Supreme Court in
Lemcke found to be significant in alleviating any due process problem, there is no merit


2       Although not relevant to our evaluation of defendant’s argument, we note that our
Supreme Court in Lemcke stated it “believe[s] there is a risk that the current version of
the instruction will prompt jurors to infer that an eyewitness’s certainty in an
identification is generally a reliable indicator of accuracy,” and it thus “direct[ed] . . . trial
courts to omit the certainty factor from CALCRIM No. 315 until the Judicial Council has
the opportunity to consider how the language might be better worded to minimize juror
confusion on this point.” (People v. Lemcke, supra, 11 Cal.5th at p. 669.)

                                               12
in defendant’s contention that his right to due process was violated by the inclusion of
language regarding witness certainty in CALCRIM No. 315.
                                     DISPOSITION3
       The matter is remanded for the trial court to impose a sentence on defendant’s
conviction for assault by means of force likely to produce great bodily injury and the
associated gang enhancement before staying the imposed sentence pursuant to
section 654. The judgment is otherwise affirmed.



                                                 /s/
                                                 Robie, J.



We concur:



/s/
Blease, Acting P. J.



/s/
Renner, J.




3      The trial court failed to impose a sentence on defendant’s conviction for assault
with force likely to cause great bodily injury before staying the sentence on that
conviction pursuant to section 654. This was error. (People v. Alford (2010) 180
Cal.App.4th 1463, 1466.) “[W]hen a trial court determines that section 654 applies to a
particular count, the trial court must impose sentence on that count and then stay
execution of that sentence.” (Ibid.)

                                            13